Title: To James Madison from John Mathieu, 9 June 1801 (Abstract)
From: Mathieu, John
To: Madison, James


9 June 1801, Naples. Has received from Malta, via consular agent in Messina, a copy of Cathcart’s circular letter announcing Tripolitan declaration of war. Encloses a copy of Cathcart’s letter; has also forwarded to Appleton two letters received from William England, reportedly from Cathcart.
 

   
   RC and enclosure (DNA: RG 59, CD, Naples, vol. 1). RC 1 p.; docketed by Wagner as received 9 Oct. Enclosure is a copy of Cathcart’s 15 May circular letter (1 p.).



   
   A full transcription of this document has been added to the digital edition.

